Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 1 of 14 PageID# 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

 MARK T. MOTLEY,                      )
                                      )
 Plaintiff,                           )
                                      )
 v.                                   )
                                      )          Civil Action No. 3:21-cv-388
 RYDER VEHICLE SALES,
                                      )
 LLC, a Florida limited
                                      )
 liability company,
                                      )
 Defendant.                           )




                                 COMPLAINT

      The Plaintiff, Mark T. Motley, by counsel, for his Complaint against

Defendant, Ryder Vehicles Sales, LLC, a Florida limited liability company,

alleges as follows:

                               NATURE OF CLAIMS

      1.      This lawsuit arises out of the breach of a lease of real estate made

by and between the Plaintiff, Mark T. Motley (“Motley”), and the Defendant,

Ryder Vehicle Sales, LLC (“Ryder”), for certain real property located in the

City of Richmond and the County of Henrico, Virginia. By letter dated March

22, 2021, Ryder repudiated and breached the lease without justification or

excuse. On or about March 22, 2021, Ryder, by and through its Authorized

Member, Ryder Truck Rentals, Inc. (“RTR”) issued a check to Motley in the

amount of Twenty Thousand Eight Hundred Thirty-Three and 33/100 Dollars

($20,833.33) for payment of rent under said lease. On or before April 2, 2021,



                                          1
Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 2 of 14 PageID# 2




Ryder, acting through its agent, RTR, in bad faith placed a stop-payment order

on that rent check, causing the drawee depository to refuse payment on the

check. As a result of Ryder’s repudiation and breach of the Lease and stop

payment order, Motley has suffered significant money damages and has been

turned out of possession of the real estate.

                           JURISDICTION AND VENUE

      2.     This Court has original jurisdiction over this matter pursuant to

28 U.S.C. § 1332 because the parties are diverse and the amount in controversy

exceeds $75,000.00.

      3.     Venue in this judicial district and division is proper under 28

U.S.C. § 1391(b)(2) and Local Rule 3(c) because a substantial part of the events

or omissions giving rise to the claim occurred in this district and division and

the property that is the subject of the action is situated in this district and

division.

                                    PARTIES

      4.     Motley is a U.S. citizen and resident of the City of Richmond,

Virginia.

      5.     Ryder is a limited liability company organized under the laws of

the state of Florida. On information and belief, as of the filing date of this

Complaint, Ryder has no members who are residents of the Commonwealth of

Virginia.   RTR is publicly listed as Ryder’s Authorized Member with the

Florida Secretary of State. RTR is a member and manager of Ryder and acted




                                        2
Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 3 of 14 PageID# 3




with authority as Ryder’s agent in issuing rent checks to Motley and in placing

a stop-payment order on a check to Motley dated March 22, 2021.

                                    FACTS

      6.     On or about April 16, 2020, Motley and Ryder entered into a lease

agreement for approximately two and 7/10 acres of land located at 4400 West

Broad Street in the City of Richmond, and extending into the County of

Henrico, Virginia (the “Premises”). On or about August 5, 2020, Motley and

Ryder entered into a first amendment to the initial lease agreement. On or

about September 1, 2020, Motley and Ryder entered into a second amendment

to the lease agreement. A true copy of this lease agreement and its addenda

are attached hereto as Exhibit A and are referred to herein collectively as the

Lease Agreement.

      7.     The Lease Agreement contemplated that Motley, as lessor, would

complete certain described “Landlord’s Work.” The Lease Agreement (at its

exhibit B) describes the Landlord’s Work requirement as follows:

      Landlord to remove all buildings and structures on the Premises
      at Landlord’s sole expense to allow for a vacant parcel for Tenant’s
      Intended Use. Landlord shall also repair and replace deteriorated
      pavement areas, at Landlord’s sole expense, in addition to and
      where needed as a result of Landlord’s removal of buildings and
      structures from the Premises. In the event Landlord fails or
      otherwise does not wish to repair the Premises due to structure
      removal, Tenant shall have the right to self-perform and be
      reimbursed (or off-set against the next installment of rent) for the
      full cost of the such [sic] work.

      Landlord will install (at the cost to be equally split between
      Landlord and Tenant) perimeter fencing around portions of the
      Premises as the type of fencing and locations for installation are
      to be mutually agreed to by Tenant and Landlord. Location of


                                       3
Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 4 of 14 PageID# 4




      fencing, if any, fronting on West Broad Street, shall not block any
      adjacent tenant’s view corridor nor be of a material that would
      negatively affect the appearance of the property which is located
      in a class “A” retail corridor. Upon Landlord’s completion of
      installation of the approved perimeter fencing, Landlord will
      submit an invoice and reasonable back-up support documentation
      verifying the cost thereof, and Tenant shall within 30 days
      thereafter reimburse Landlord for 50% of the cost of the perimeter
      fence installation.

      8.     After the execution of the Lease Agreement, Motley demolished

the existing structure on the Premises, paved the lot, and installed perimeter

fencing, to accommodate Ryder’s plan of development, all as contemplated by

the “Landlord’s Work” provision of the Lease Agreement. Except for a portion

of the perimeter fencing that Ryder requested be left open, and which remained

open by agreement, Motley completed all of the Landlord’s Work set out in

Exhibit B of the Lease Agreement.

      9.     Ryder took occupancy of the Premises in May 2020, began storing

some equipment on the property, and placed signage on the side of the property

facing West Broad Street.

      10.    Ryder retained the services of Kimley-Horn and Associates, Inc.,

an engineering firm, to prepare a plan of development for the Premises. On or

about September 8, 2020, Ryder submitted that plan of development to the

County of Henrico for approval. On or about September 23, 2020, Henrico

County approved Ryder’s proposed plan of development.

      11.    After Henrico County had approved Ryder’s proposed plan of

development, Ryder sought to change the plan to make a portion of the




                                      4
Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 5 of 14 PageID# 5




Premises’ parking area a gravel lot rather than a paved lot. The Henrico

County Planning Office advised Ryder that, for the proposed modification to be

approved, Ryder also would have to modify the plan to include additional

landscaping and fencing around the premises. Ryder’s proposed modifications,

and the additional landscaping and fencing, would result in extra cost and

expense.

      12.    In an effort to allow Ryder to move forward with the project while

ensuring that County standards were met, the Henrico County Planning Office

offered Ryder the ability to “phase” the development of the Premises. Under

the County’s offer, Ryder’s sales trailer and the part of the premises facing

West Broad Street would be considered “Phase 1” while the rear portion of the

Premises would be considered “Phase 2.” The County, however, would not

permit the use of “Phase 2” as a gravel storage lot until Ryder submitted a

subsequent plan of development and the County approved it. Ryder accepted

the County’s offer, and the County approved construction plans for Phase 1 of

the project on or about December 23, 2020.

      13.    Ryder, however, never submitted a request for a building permit

for Phase 1, approval of which would have allowed construction onsite and the

installation of Ryder’s sales trailer. Ryder never submitted a plan of

development for Phase 2 of the project. Ryder otherwise failed to take any other

action necessary to seek those governmental approvals required in order to




                                       5
Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 6 of 14 PageID# 6




permit Ryder to legally use and occupy the Premises for the Intended Use, as

that term is used in the Lease Agreement.

      14.      On or about January 13, 2021, Ryder demanded that Motley

contribute a sum in excess of Two Hundred Thousand Dollars ($200,000)

toward the expense of Ryder’s modified plan of development, as well as rent

forbearance.

      15.      Motley rejected Ryder’s demand.

      16.      By letter to Motley dated March 22, 2021 (the “March 22 Letter”),

Ryder declared that Motley was in breach of Section 5 of the Lease Agreement.

A true copy of the March 22 Letter is attached hereto as Exhibit B. Ryder’s

claims of breach in the March 22 Letter were specious, made in bad faith, and

attributed contractual obligations to Motley that did not exist in the Lease

Agreement. In the March 22 Letter, Ryder issued an ultimatum: If, by March

31, 2021, Motley had not agreed to pay for Ryder’s modifications to its plan of

development, on Ryder’s terms, then “the Lease shall be deemed terminated

as of such date ….”

      17.      As he had done before, Motley rejected Ryder’s demand. By letter

dated March 31, 2021 (the “March 31 Letter”), Motley refuted Ryder’s false

claims of breach, noted that he had complied with all of the lessor’s obligations

in the Lease Agreement, and pointed out that the County of Henrico would not

issue a certificate of occupancy unless and until Ryder applied for a building

permit, a step that Ryder had never taken. (A true copy of the March 31 letter




                                        6
Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 7 of 14 PageID# 7




is attached hereto as Exhibit C.) Motley further noted that Ryder’s deeming

the Lease Agreement terminated was a repudiation of the Lease Agreement.

Motley invited Ryder immediately to retract its repudiation of the Lease

Agreement, but Ryder did not do so.

         18.   Instead, Ryder, in bad faith, caused its agent, RTR, to place a

stop-payment order on the check for the April rent payment. That check had

been issued by RTR and drawn on RTR’s bank account on or about March 22,

2021, and made payable to Motley or his order, in the amount of Twenty

Thousand Eight Hundred Thirty-Three and 33/100 Dollars ($20,833.33). As a

result of RTR’s stop-payment order, the drawee bank refused payment on the

check.

         19.   Ryder did not retract its repudiation of the Lease Agreement.

         20.   In the months of April and May 2021, Ryder made additional

demands for Motley to contribute money and forego rent. Motley rejected these

demands.

         21.   Ryder did not timely pay rent for May 2021.

         22.   On or about June 2, 2021, Motley advised Ryder that he would

not entertain any more demands and that he intended to sue Ryder for breach

of the Lease Agreement and for possession of the Premises. At that point, and

although Ryder had refused to pay rent on the Premises since March 2021,

Ryder began to deny that it had ever terminated the Lease Agreement.




                                        7
Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 8 of 14 PageID# 8




      23.     On or about June 2, 2021, Ryder issued to Motley a check bearing

the notation “May-June 2021 Rent” in the amount of Forty-One Thousand Six

Hundred Sixty-Six and 66/100 Dollars ($41,666.66).

      24.     On June 9, 2021, Ryder advised Motley in writing that “Tenant

will be moving forward to perform and pay all costs for the development of the

Premises that remain to be completed to allow operations on the Premises as

deemed necessary for the Tenant to operate at the Premises as permitted under

the Lease, as required by the County, and as demanded by the Landlord.”

                         COUNT I: Breach of Lease.

      25.     The foregoing allegations are incorporated as if re-alleged herein.

      26.     Ryder’s March 22 Letter notified Motley that Ryder was

terminating the Lease Agreement effective March 31, 2021, unless Motley

agreed to Ryder’s demand that Motley contribute to Ryder’s costs to develop

the Premises. Ryder’s March 22 Letter falsely stated that Motley was in breach

of the Lease Agreement because a certificate of occupancy had not been

delivered to Ryder to allow it to use and occupy the Premises. Ryder’s March

22 Letter falsely stated that the Lease Agreement imposed upon Motley the

obligation to satisfy all County of Henrico requirements at his sole cost and

expense. On its face, the Lease Agreement imposes no such obligation.

      27.     Ryder did not apply for and did not use commercially reasonable

efforts to pursue and obtain from the proper governmental authorities the

required    permits,   licenses,   approvals,   permissions,   or   governmental

authorizations necessary for Ryder to use and occupy the Premises. Ryder’s


                                        8
Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 9 of 14 PageID# 9




commercially reasonable efforts to obtain the necessary governmental

authorizations were a condition precedent to Ryder’s ability to terminate the

Lease Agreement.

      28.    Motley’s March 31 Letter to Ryder was written notice to Ryder

that it was in breach of the Lease Agreement.

      29.    Motley’s March 31 Letter to Ryder offered Ryder the opportunity

to retract its repudiation of the Lease Agreement. Ryder did not retract its

repudiation of the Lease Agreement but, instead, stopped payment on the

check for the April 2021 rent.

      30.    Thereafter, Ryder conducted itself in a manner consistent with its

repudiation. Ryder did not pay rent timely for the month of May 2021 and

continued to demand monetary concessions from Motley that were not part of

the Lease Agreement.

      31.    Ryder’s actions and statements on and after March 22, 2021, were

not clear, definite, absolute, and unequivocal in evincing its intent to honor its

obligations under the Lease Agreement.

      32.    Despite    its   termination   of   the   Lease   Agreement,     and

notwithstanding Motley’s written notice to Ryder that it had breached the

Lease Agreement, Ryder has continued to insist on possession of the Premises.

Its signage remains on the Premises and it has advised Motley that it intends

to operate its business on the Premises.




                                        9
Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 10 of 14 PageID# 10




       33.    Ryder is in default under the Lease Agreement and owes Motley

 (a) rent for each month in which Ryder unlawfully withholds possession of the

 Premises, and (b) following the delivery of possession of the Premises to

 Motley, rent for the remaining Initial Term of the lease (as that term is defined

 in the Lease Agreement) presently in the amount of One Million Eighty-Four

 Thousand Nine Hundred Fifteen and 33/00 Dollars ($1,084,915.33), less the

 aggregate reasonable rental value of the Premises as determined in accordance

 with Part 21 (A) (ii) of the Lease Agreement.

       34.     In reliance on the Lease Agreement, and in his performance of

 the Landlord’s Work (as that term is defined in the Lease Agreement), Motley

 has suffered damages and has incurred costs and expenses in the amount of

 Two Hundred Thirty Thousand and 00/100 Dollars ($230,000.00).

       35.    In reliance on the Lease Agreement, and as a consequence of such

 reliance, Motley suffered damages because he paid Ryder’s real estate

 brokerage commissions in advance in the amount of Thirty-Nine Thousand

 Four Hundred Twenty-Two and 46/100 Dollars ($39,422.46).

       36.    The Lease Agreement required Ryder to pay real estate taxes

 assessed against the Premises during the term of the lease, which Ryder has

 failed to pay and will continue to fail to pay during the remaining term of the

 lease. As a consequence, Motley has been damaged to date in the amount of

 Twenty-Nine    Thousand     Eight   Hundred     Ninety   and    34/100   Dollars

 ($29,890.34), and anticipates incurring damages during the remaining lease




                                        10
Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 11 of 14 PageID# 11




 term of Sixty-Seven Thousand Seven Hundred Forty-Four and 00/100 Dollars

 ($67,744.00).

                          COUNT II: Unlawful Detainer

       37.       The foregoing allegations are incorporated as if re-alleged herein.

       38.       Ryder’s right to possession of the Premises expired on March 31,

 2021, when Ryder repudiated and breached the Lease Agreement.

       39.       Notwithstanding Ryder’s repudiation and breach of the Lease

 Agreement, and without Motley’s consent, Ryder has continued to detain the

 possession of the Premises and has unlawfully withheld from Motley the

 possession of the Premises.

       40.       Motley is entitled, pursuant to Virginia Code § 8.01-124 (1950, as

 amended), to possession of the Premises.

      COUNT III: Bad-Faith Failure To Pay Negotiable Instrument

       41.       The foregoing allegations are incorporated as if re-alleged herein.

       42.       Ryder’s agent and authorized representative, RTR, issued a check

 payable to Motley or his order in the amount of Twenty Thousand Eight

 Hundred Thirty-Three and 33/100 Dollars ($20,833.33) dated March 22, 2021,

 for payment of rent on the Premises for the month of April. Motley understood

 the check to be issued by RTR as agent for Ryder. Motley was the holder in due

 course of the check. Motley negotiated the check on March 30, 2021, by

 depositing it into his back account.

       43.       RTR’s check was Ryder’s unconditional promise to pay Motley the

 stated sum.


                                          11
Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 12 of 14 PageID# 12




       44.     On or before April 2, 2021, Ryder in bad faith caused RTR to place

 a stop-payment order on the April rent check, causing the drawee depository

 to refuse payment on the check. The stop-payment order breached Ryder’s

 unconditional promise to pay Motley the sum stated in the check.

       45.     As a result of Ryder’s bad-faith conduct in causing a stop-payment

 order to be placed on the check, Motley has been damaged in the amount of

 Twenty      Thousand Eight Hundred            Thirty-Three and 33/100   Dollars

 ($20,833.33). Virginia Code Ann. § 8.01-27.1 (1950, as amended) entitles

 Motley to further and additional relief from Ryder’s unlawful conduct,

 including (i) legal interest from the date of the check, (ii) the protest or bad

 check return fee charged to the Plaintiff by his bank, (iii) a processing charge

 of $ 50, and (iv) reasonable attorney’s fees.

       WHEREFORE, the Plaintiff, Mark T. Motley, by counsel, respectfully

 requests that this Court enter judgment in his favor and against the

 Defendant, Ryder Vehicle Sales, LLC, a Florida limited liability company, in

 the following manner:

       a)      That the Court hold that Defendant is unlawfully withholding

 possession of said premises from Plaintiff;

       b)      That the Court issue an order of possession ordering possession

 of the Premises returned to Plaintiff;

       c)      That Plaintiff have judgment against Defendant in the amount of

 Twenty      Thousand Eight Hundred            Thirty-Three and 33/100   Dollars




                                          12
Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 13 of 14 PageID# 13




 ($20,833.33) for each month from April 1, 2021, plus interest determined in

 accordance with the Lease Agreement, until possession of the Premises is

 returned to Motley;

       d)     That Plaintiff have judgment against Defendant in the amount of

 One Million Eighty-Four Thousand Nine Hundred Fifteen and 33/00 Dollars

 ($1,084,915.33), less the aggregate reasonable rental value of the Premises as

 determined in accordance with Part 21 (A) (ii) of the Lease Agreement, and

 less any amount awarded for unpaid rent under paragraph (c), above;

       e)     That Plaintiff have judgment against Defendant in the amount of

 Three Hundred Sixty-Seven Thousand Fifty-Six and 80/100 Dollars

 ($367,056.80) for his other damages suffered as a consequence of Defendant’s

 breach of the Lease Agreement;

       f)     That Plaintiff have judgment against Defendant pursuant to Va.

 Code § 8.01-27.1 (A) in the amount of Twenty Thousand Eight Hundred Thirty-

 Three and 33/100 Dollars ($20,833.33) together with (i) legal interest from the

 date of the check, (ii) the protest or bad check return fee charged to the Plaintiff

 by his bank, (iii) a processing charge of $50, and (iv) reasonable attorney’s fees;

       g)     That the Court award Plaintiff his costs and reasonable attorney’s

 fees expended in this action pursuant to Part 21 of the Lease Agreement;

       h)     That he be awarded such other and further relief as the Court

 deems appropriate.




                                         13
Case 3:21-cv-00388-MHL Document 1 Filed 06/15/21 Page 14 of 14 PageID# 14




                                    /s/ Blackwell N. Shelley, Jr.
                                    Blackwell N. Shelley, Jr. (VSB No.
                                    28142)
                                    shelley@scs-work.com
                                    Tim Schulte (VSB No. 41881)
                                    schulte@scs-work.com
                                    Shelley Cupp Schulte, P.C.
                                    3 W. Cary St.
                                    Richmond, Virginia 23220
                                    Tel: (804) 644-9700
                                    Fax: (804) 278-9634
                                    Attorneys for Plaintiff, Mark T. Motley




                                   14
